
	
		III
		111th CONGRESS
		2d Session
		S. RES. 430
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 3, 2010
			Mr. Inhofe (for himself
			 and Mr. Coburn) submitted the following
			 resolution; which was referred to the Committee on Armed
			 Services
		
		RESOLUTION
		Commending the members of the 45th
		  Agri-Business Development Team of the Oklahoma National Guard, for their
		  efforts to modernize agriculture and sustainable farming practices in
		  Afghanistan and their dedication and service to the United
		  States.
	
	
		Whereas
			 members of the 1–45th Agri-Business Development Team (ADT) took control of the
			 ADT mission in the Paktya and Paktika provinces of eastern Afghanistan from the
			 1–16th ADT from the Tennessee National Guard on December 21, 2009, and members
			 of the 2–45th ADT are planned to take over their mission in the summer of
			 2010;
		Whereas
			 the members of the ADT of the Oklahoma National Guard are experts in civilian
			 agriculture practices and will provide important resources to the Afghan
			 population in fostering sustainable agriculture practices, improving food
			 production and processing, providing secure storage facilities and controlled
			 temperature facilities, and ensuring secure and legal economic growth;
		Whereas
			 the International Agricultural Program at Oklahoma State University in
			 Stillwater, Oklahoma, has provided valuable training for the 45th ADT
			 pre-deployment and has provided a valuable educational research tool for
			 Guardsmen and women deployed to Afghanistan;
		Whereas
			 agriculture accounts for 45 percent of the gross domestic product of
			 Afghanistan and over 80 percent of the population of Afghanistan is engaged in
			 farming and agriculture;
		Whereas
			 the 45th ADT works closely with the Provincial Director of Agriculture in
			 Afghanistan to ensure farmers and ranchers in Afghanistan are receiving
			 valuable assistance in rebuilding and restoring the agricultural economy of
			 Afghanistan; and
		Whereas
			 the ADTs partner with the United States Department of Agriculture and the
			 United States Agency for International Development (USAID) to provide
			 interagency support to farmers in Afghanistan and are critical to the overall
			 success to the mission in Afghanistan: Now, therefore, be it
		
	
		That the Senate commends the members of the
			 45th Agri-Business Development Team of the Oklahoma National Guard, for—
			(1)their efforts to modernize agriculture and
			 sustainable farming practices in Afghanistan; and
			(2)their dedication and service to the United
			 States.
			
